IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0414
                               Filed May 17, 2017


IN THE INTEREST OF C.C., R.C., and L.C.,

T.W., Mother,
      Appellant,

J.C., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



       A mother and a father separately appeal the termination of their parental

rights to their children. AFFIRMED ON BOTH APPEALS.



       Judd J. Parker of Parker Law Office, Clinton, for appellant mother.

       Barbara E. Maness, Davenport, for appellant father.

       Thomas J. Miller, Attorney General, and David M. Van Compernolle,

Assistant Attorney General, for appellee State.

       Brian P. Donnelly of Mayer, Lonergan & Rolfes, Clinton, guardian ad litem

for minor children.



       Considered by Vogel, P.J., and Doyle and McDonald, JJ. Tabor, J., takes

no part.
                                        2


DOYLE, Judge.

      A mother and a father separately appeal the termination of their parental

rights to their three children. Each challenges the sufficiency of the evidence

supporting termination. We review these claims de novo, giving weight to the

juvenile court’s fact findings though we are not bound by them. See In re A.B.,

815 N.W.2d 764, 773 (Iowa 2012).

      The children came to the attention of the Iowa Department of Human

Services (DHS) in August 2015. In September 2015, after both parents tested

positive for methamphetamine, the children were placed in foster care.         The

juvenile court adjudicated the children to be in need of assistance (CINA) in

October 2015.

      The DHS provided the parents with services designed to reunite the

family, but neither was able to progress as needed to have the children returned

to their care. The mother did successfully complete substance abuse treatment,

but she relapsed and was under the influence of methamphetamine while caring

for the children in October 2016. The father never completed substance abuse

treatment, and he reportedly attended visits with the children while under the

influence. Neither parent submitted to drug testing in the months leading up to

the termination hearing. Both missed visits with the children. Neither adequately

followed through with recommended mental health treatment.

      Due to the parents’ lack of progress by the end of 2016, the State filed a

petition seeking to terminate both the mother’s and the father’s parental rights to

the children. Following a February 2017 hearing, the juvenile court entered its

order terminating the father’s parental rights pursuant to Iowa Code section
                                         3


232.116(1)(d) and (f) (2016). It terminated the mother’s parental rights to the

children pursuant to section 232.116(1)(d), (f), and (l). Both parents separately

appeal.

       Before a court may terminate parental rights, the State must prove by

clear and convincing evidence the existence of one ground for termination listed

under section 232.116(1). See In re D.W., 791 N.W.2d 703, 706 (Iowa 2010).

When the juvenile court terminates parental rights on multiple statutory grounds,

we may affirm so long as the evidence supports termination on one of the

grounds. See id. at 707. The court here terminated the mother’s and the father’s

parental rights to all three children under section 232.116(1)(f). To terminate on

this ground, the State must prove the following by clear and convincing evidence

with regard to each child:

               (1) The child is four years of age or older.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that at the
       present time the child cannot be returned to the custody of the
       child’s parents as provided in section 232.102.

Iowa Code § 232.116(1)(f). Neither parent disputes the State proved the first

three elements of section 232.116(1)(f). Each instead argues the evidence is

insufficient to show the children could not be returned to their care at the time of

the termination hearing. See D.W., 791 N.W.2d at 707 (noting “at the present

time” means “at the time of the termination hearing”).
                                        4


      The evidence shows the mother and the father continued to use

methamphetamine at the time of the termination hearing. Both were under the

influence of controlled substances during visits with the children.          Their

substance abuse issues place the children at risk if returned to the parents’ care.

Because each parent’s substance abuse continues unabated, clear and

convincing evidence establishes the children could not be returned to either

parent’s care at the time of the termination hearing. Therefore, State proved the

grounds for terminating both the mother’s and the father’s parental rights under

section 232.116(1)(f).

      Having determined a statutory ground for termination exists, we then

consider whether termination is in the children’s best interest. See In re A.M.,

843 N.W.2d 100, 112 (Iowa 2014). Our primary consideration is the children’s

safety, the best placement to further their long-term nurturing and growth, and

the children’s physical, mental, and emotional conditions and needs. See id.

The children’s need for a permanent home is also a primary concern in

determining their best interests. See In re J.E., 723 N.W.2d 793, 802 (Iowa

2006) (Cady, J., concurring specially).      Accordingly, once the grounds for

termination exist, time is of the essence. See In re A.C., 415 N.W.2d 609, 614

(Iowa 1987) (“It is unnecessary to take from the children’s future any more than is

demanded by statute.      Stated otherwise, plans which extend the . . . period

during which parents attempt to become adequate in parenting skills should be

viewed with a sense of urgency.”); see also In re R.J., 436 N.W.2d 630, 636

(Iowa 1989) (noting that once the time period for reunification set by the
                                           5


legislature has expired, “patience on behalf of the parent can quickly translate

into intolerable hardship for the children”).

       Comparing the length of time the parents had to remedy the issues that

led to the children’s removal with the lack of effort and progress each parent

demonstrated clearly shows termination is in the children’s best interests. The

parents’ past conduct indicates what we may expect from them in the future.

See In re L.L., 459 N.W.2d 489, 495 (Iowa 1990); In re D.R.J., 454 N.W.2d 838,

845 (Iowa 1990). On this record, the prognosis for the children’s return to either

parent is poor.    Children are not equipped with pause buttons; delaying the

children’s permanency in favor of the parents is contrary to the children’s best

interests. See A.M., 843 N.W.2d at 112 (noting children must not be deprived

permanency on the hope that someday the parent will be able to provide a stable

home); A.C., 415 N.W.2d at 614 (“The crucial days of childhood cannot be

suspended while parents experiment with ways to face up to their own

problems.”).

       The mother also seeks to avoid termination of her parental rights to the

oldest child under the exception set forth in section 232.116(3)(b).           This

exception provides that the court need not terminate a parent’s rights to a child if

“[t]he child is over ten years of age and objects to the termination.” Iowa Code

§ 232.116(3)(b). Although the oldest child is over the age of ten, we are unable

to find evidence she objected to termination. Rather, the evidence shows the

child was concerned about returning to either parent’s care and wanted to stay

with her foster care family, who are interested in adopting.        The exception
                                         6


provided in section 232.116(3)(b) is inapplicable.     Accordingly, we affirm the

termination of both the mother’s and the father’s parental rights.

       AFFIRMED ON BOTH APPEALS.